DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 02/16/2021 which amended claim 24, cancelled claims 1 and 3-9 and added new claims 33-35. Claims 21-35 are currently pending in the application for patent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/18/2021 has been entered.

Allowable Subject Matter
Claims 21-35 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 21, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the wavelength conversion apparatus is a transmissive color wheel, the light source system further comprises a light-filtering wheel following the first light-guiding assembly, the light-filtering wheel is disposed separately from the transmissive color wheel, and at least some components of the second light-guiding assembly are located in a gap between the light-filtering wheel and the transmissive color wheel.
These limitations in combination with the other limitations of claim 21 renders the claim non-obvious over the prior art of record.
Dependent claims 22-28 and 33 are likewise allowable by virtue of their dependency upon allowable independent claim 21.
In regards to claim 29, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the wavelength conversion apparatus is a transmissive color wheel, the light source system further comprises a light-filtering wheel following the first light-guiding assembly, the light-filtering wheel is disposed separately from the transmissive color wheel, and at least some components of the second light-guiding assembly are located in a gap between the light-filtering wheel and the transmissive color wheel. 
These limitations in combination with the other limitations of claim 29 renders the claim non-obvious over the prior art of record. 
Dependent claims 30-31 and 34 are likewise allowable by virtue of their dependency upon allowable independent claim 29.
In regards to claim 32, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the first supplementary light source and the second light-guiding assembly being located in a light emission channel of the excited light output from the light-homogenizing apparatus. 
This limitation in combination with the other limitations of claim 32 renders the claim non-obvious over the prior art of record.
Dependent claim 35 is likewise allowable by virtue of its dependency upon allowable independent claim 32.

Hu (US 2013/0258639) discloses a light source system (Figure 7; Light Source System 400), comprising an excitation light source (Figure 7; Excitation Light Source 401), a first supplementary light source (Figure 7; Blue Illumination Light Source 416), a first light-guiding assembly (see Annotated Figure 7 Below; wherein the light-splitting component and light-reflecting component make up the first light-guiding assembly), a wavelength conversion apparatus (Figure 7; Wavelength Conversion Device 406), and a second light-guiding assembly (Figure 7; Lenses 417/418 and Dichroic Mirror 419), wherein: 

    PNG
    media_image1.png
    598
    629
    media_image1.png
    Greyscale

the excitation light source (Figure 7; Excitation Light Source 401) is configured to emit excitation light (see Figure 7 and Paragraph [0070]; wherein it is disclosed that the excitation light source 401 emits excitation light to excite both the yellow and green wavelength conversion areas); 
the first supplementary light source (Figure 7; Blue Illumination Light Source 416) is configured to emit first supplementary light (see Paragraph [0070]; wherein it is disclosed that the blue illumination light source 416 emits blue illumination light); 

the wavelength conversion apparatus (Figure 7; Wavelength Conversion Device 406) is configured to convert the excitation light to excited light and emit the excited light to the first light-guiding assembly (see Figure 7 and Paragraph [0070]; wherein it is disclosed that the excitation light source 401 emits excitation light to yellow and green wavelength conversion areas to generate both yellow and green converted light which is directed towards the light-splitting and light-reflecting components of the first light-guiding assembly); 
the first light-guiding assembly (see Annotated Figure 7 above; wherein the light-splitting component and light-reflecting component make up the first light-guiding assembly) is further configured to guide the excited light, so that the excited light irradiate onto the second light-guiding assembly (see Figure 7 and Paragraph [0070]; wherein it is disclosed that the light-splitting component and light-reflecting component guide the yellow and green converted lights such that the converted lights are filtered by the color filter device 407 and irradiate onto lens 418 and dichroic mirror 419); 
at least some components of the second light-guiding assembly (Figure 7; Lenses 417/418 and Dichroic Mirror 419) are disposed in a light path of the excited light output from the first light-guiding assembly (see Figure 7 and Paragraph [0070]; wherein 
the second light-guiding assembly (Figure 7; Lenses 417/418 and Dichroic Mirror 419) is configured to guide one or both of the first supplementary light and at least part of the excited light to exit through a same light emission channel (see Figure 7 and Paragraph [0070]; wherein it is disclosed that the blue illumination light generated by the blue illumination light source 416 passes through the second optical assembly comprised of lenses 417 and 418 and dichroic mirror 419, is combined with the converted light filtered by the color filter device 407 and the red illumination light transmitted or filtered by the color filter device 407 into one light beam).
In regards to claim 21, Hu does not expressly disclose that the wavelength conversion apparatus is a transmissive color wheel, the light source system further comprises a light-filtering wheel following the first light-guiding assembly, the light-filtering wheel is disposed separately from the transmissive color wheel, and at least some components of the second light-guiding assembly are located in a gap between the light-filtering wheel and the transmissive color wheel.
In regards to claim 29, Hu does not expressly disclose that the wavelength conversion apparatus is a transmissive color wheel, the light source system further comprises a light-filtering wheel following the first light-guiding assembly, the light-filtering wheel is disposed separately from the transmissive color wheel, and at least some components of the second light-guiding assembly are located in a gap between the light-filtering wheel and the transmissive color wheel.
In regards to claim 32, Hu does not expressly disclose the first supplementary light source and the second light-guiding assembly being located in a light emission channel of the excited light output from the light-homogenizing apparatus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882